Name: 89/34/EEC: Commission Decision of 22 December 1988 approving the addendum to Commission Decision 88/171/EEC of 28 January 1988 approving a programme submitted under the common measure for the encouragement of agriculture by improving the rearing of beef cattle in certain less- favoured areas of France pursuant to Regulation (EEC) No 1400/86 (only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural activity;  regions of EU Member States;  means of agricultural production
 Date Published: 1989-01-19

 Avis juridique important|31989D003489/34/EEC: Commission Decision of 22 December 1988 approving the addendum to Commission Decision 88/171/EEC of 28 January 1988 approving a programme submitted under the common measure for the encouragement of agriculture by improving the rearing of beef cattle in certain less- favoured areas of France pursuant to Regulation (EEC) No 1400/86 (only the French text is authentic) Official Journal L 015 , 19/01/1989 P. 0026 - 0026*****COMMISSION DECISION of 22 December 1988 approving the addendum to Commission Decision 88/171/EEC of 28 January 1988 approving a programme submitted under the common measure for the encouragement of agriculture by improving the rearing of beef cattle in certain less-favoured areas of France pursuant to Regulation (EEC) No 1400/86 (Only the French text is authentic) (89/34/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1400/86 of 6 May 1986 introducing a common measure for the encouragement of agriculture by improving the rearing of beef cattle in certain less-favoured areas of France (1), and in particular Article 3 (3) thereof, Whereas, by Decision 88/171/EEC (2), the Commission approved the programme submitted under the abovementioned common measure except as regards the measures relating to the selection of breeding bulls of high genetic value; Whereas on 28 October 1988 the French Government forwarded an addendum to the programme provided for by Regulation (EEC) No 1400/86; Whereas the said addendum relates to breeding aspects covering various genetic improvement measures for the Charolaise, Limousine, Salers and Aubrac breeds, the modernization of management structures for herd books, better monitoring of progeny of bulls for artificial insemination as regards both breeding qualities and meat performance, the development of progeny testing stations for bulls for natural service and the modernization of weighing and weight recording equipment, HAS ADOPTED THIS DECISION: Article 1 The addendum relating to breeding, submitted by the French Government under the common measure for the encouragement of agriculture by improving the rearing of beef cattle in certain less-favoured areas of France pursuant to Regulation (EEC) No 1400/86 is hereby approved subject to a ceiling of ECU 3 million of eligible expenditure from 1 January 1988 to 31 July 1993. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 22 December 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 128, 14. 5. 1986, p. 1. (2) OJ No L 76, 22. 3. 1988, p. 27.